Citation Nr: 0520445	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for hypothyroidism, claimed 
as due to ionizing radiation exposure, and if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for 
hypothyroidism, claimed as due to ionizing radiation, finding 
that the veteran had not submitted new and material evidence 
to reopen his claim.  The veteran requested a Board hearing 
on his March 2002 VA Form 9, but later withdrew his request 
in April 2002.

The Board remanded this case in July 2003 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

1.  In July 1989, the RO denied the claim of service 
connection for a thyroid condition claimed as due to ionizing 
radiation exposure.  The veteran did not appeal this action.

2.  Evidence received since the final July 1989 RO decision 
is neither cumulative nor redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for 
hypothyroidism, claimed as due to ionizing radiation 
exposure.

3.  There is no probative evidence of in-service exposure to 
ionizing radiation.

4.  Hypothyroidism was not diagnosed in service, or for many 
years thereafter.

5.  There is no probative medical evidence of record showing 
that the veteran's hypothyroidism is related to any event in 
service, including any in-service exposure to ionizing 
radiation.

CONCLUSIONS OF LAW

1.  The July 1989 RO decision denying the claim of service 
connection for a thyroid disorder claimed as due to ionizing 
radiation is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the July 1989 RO 
decision is new and material, and the claim of service 
connection for hypothyroidism claimed as due to ionizing 
radiation is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  Hypothyroidism was not incurred in or aggravated by 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
October 2001 rating decision, November 2001 statement of the 
case (SOC), and November 2002 and February 2005 supplemental 
statements of the case (SSOCs) that discussed the pertinent 
evidence, and the laws and regulations related to a service 
connection claim for hypothyroidism claimed as due to 
ionizing radiation exposure based on new and material 
evidence.  These documents essentially notified the veteran 
of the evidence needed to prevail on his claim.  
Specifically, the November 2001 SOC addressed the 
regulations, which govern reopening service connection claims 
based on new and material evidence.

In addition, in March 2001 and July 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence, and requested that he submit any evidence 
in his possession.  These letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs, and notice letters dated in March 2001 
and July 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO provided notice to the veteran of the 
information necessary to substantiate a service connection 
claim for hypothyroidism in March 2001 and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
In an October 2001 rating decision, the RO denied the 
veteran's service connection claim for hypothyroidism on the 
basis that the veteran had not submitted new and material 
evidence to reopen his claim.  In a November 2001 SOC, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to reopen a service connection claim for 
hypothyroidism based on new and material evidence.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  Even though 
notice of the evidence necessary to substantiate a service 
connection claim for hypothyroidism was provided prior to the 
first AOJ adjudication of the claim in October 2001, notice 
of the new and material evidence regulations was not provided 
until the November 2001 SOC.  However, the November 2001 SOC 
corrected any procedural errors and was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  Moreover, the content of the notice provided 
in the March 2001 and July 2003 VA letters, as well as the 
November 2001 SOC complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, May 1951 and August 1988 VA medical records, and 
private medical records dated in July 1984 and from March 
1999 to May 2004.  In June 2002, the RO received notice from 
the National Personnel Records Center (NPRC) that the 
veteran's personnel file was destroyed in a fire at the 
records center in 1973.  The Board recognizes that it has a 
heightened obligation to assist the veteran in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  

In July 2002, the RO requested that the Defense Threat 
Reduction Agency (DTRA) verify the veteran's claimed 
participation in a radiation risk activity, providing the 
veteran's service number, assigned units, the dates of 
alleged ionizing radiation exposure, and copies of private 
treatment for hypothyroidism.  The Defense Threat Reduction 
Agency responded in October 2002 that based on a search of 
its records, there was no evidence that the veteran's unit 
was assigned to the claimed location involving atmospheric 
detonation of a nuclear device, or that the veteran was 
temporarily assigned to this location.  The agency also 
indicated that there was no record of radiation exposure 
found for the veteran in its available dosimetry data.

The Board finds that, based on the RO's efforts and responses 
from the NPRC and DTRA, it is reasonably certain that the 
veteran's personnel file is no longer available, that any 
records pertaining to ionizing radiation exposure are either 
unavailable or do not exist, and that further efforts to 
obtain these records would be futile.  38 U.S.C.A. § 
5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In August 2003, the veteran indicated that he had recent 
treatment at the VA Medical Center in San Diego for unrelated 
medical conditions and was asked by VA doctors if he knew 
that he had a thyroid condition.  He also stated that he had 
received other treatment but had forgotten the names of the 
doctors.  There are no records of this treatment in the 
claims file.  However, the Board finds that the VA treatment 
described by the veteran is not pertinent to this claim as 
the treatment was for unrelated conditions, and he was merely 
asked if he knew about his thyroid condition.  Moreover, the 
private treatment records the veteran mentioned are 
unobtainable, as he indicated that he could not recall the 
doctor's addresses, and did not provide the dates of 
treatment.  The Board also finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.    

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current findings of hypothyroidism, as 
discussed below, there is no probative evidence that this 
condition was incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and material evidence

In August 1998, the veteran filed a service connection claim 
for a thyroid condition claimed as due to in-service exposure 
to ionizing radiation.  Evidence considered at that time 
included the veteran's service medical records, a nuclear 
exposure questionnaire, May 1951 and August 1988 VA medical 
records, and a private July 1984 medical record.  The service 
medical records do not show any indication that the veteran 
was exposed to ionizing radiation, nor treatment for 
hypothyroidism in service.  A May 1951 VA examination report 
shows normal lymph glands.  A July 1984 private medical 
record shows a history of a questionable thyroid disorder.  
In August 1988, a VA nuclear exposure screen shows no 
evidence of an adverse effect of radiation exposure.

The RO denied the veteran's service connection claim for 
hypothyroidism claimed as due to ionizing radiation in July 
1989, on the basis that there was no evidence of an adverse 
effect of nuclear exposure, or evidence of a thyroid disorder 
during or after service.  The veteran was provided notice on 
July 18, 1979, and did not file a timely appeal.  The RO's 
July 1989 decision became final.  38 U.S.C.A. § 7105.  

In August 2000, the veteran filed an application to reopen 
his service-connection claim for hypothyroidism claimed as 
due to ionizing radiation exposure.  Evidence submitted since 
that time includes a copy of the nuclear exposure 
questionnaire, private medical records dated from March 1999 
to May 2004, including an Internet article on hypothyroidism 
and radiation exposure, and responses from the National 
Personnel Records Center (NPRC) and Defense Threat Reduction 
Agency (DTRA).  

Although the July 1989 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in August 2000, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board finds that the private medical records and 
responses from the DTRA are new and material.  The evidence 
is new because it was not submitted previously to the RO, and 
the RO did not consider it in its initial rating decision.  
38 C.F.R. § 3.156(a).  The evidence is also material, because 
the DTRA response and the private medical records address 
whether or not the veteran was exposed to ionizing radiation 
in service, and whether there is any relationship between 
this and his current hypothyroidism.  This bears directly and 
substantially upon the issue of service connection.  As the 
evidence is neither cumulative nor redundant, and in 
connection with other evidence of record is so significant 
that it must be considered in order to fairly decide the 
merits of the service connection claim, the Board finds that 
the evidence is both new and material.  38 C.F.R. § 3.156(a).  
Thus, the veteran's service connection claim is reopened.  



Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for hypothyroidism 
claimed as due to ionizing radiation exposure.  In light of 
the Board's decision, the entire record must be reviewed on a 
de novo basis.  There is no prejudice to the veteran by the 
Board's consideration of the claim on the merits as he had 
been provided notice of the applicable laws and regulations 
and provided argument as to the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As part of his original August 1988 service connection claim, 
the veteran submitted a Nuclear Exposure Questionnaire, on 
which he stated that he was about 25 miles away from the 
center of an atomic surface explosion in Alamogordo, New 
Mexico when he was exposed to radiation in service.  He 
stated that he was in the barracks and recalled seeing the 
sky light up into a bluish white light and going outside to 
see the cause, moving toward the light.  He stated that he 
remained outside about 15 to 25 minutes and was hit by a 
severe and unexpected dust storm.  He indicated that his 
assignment was as an Air Force Photographic Technician at the 
Alamogordo Air Force Base, and that he did not remember 
whether he was issued a personal radiation monitoring device.  
He indicated that if he was, he probably did not wear it 
because he would not have known why at the time.  He also 
indicated that the only other in-service ionizing radiation 
he is aware of consisted of x-ray exposure.  

In his August 2000 claim to reopen, the veteran specified 
that the date he was stationed at Alamogordo Air Force Base 
on July 16, 1945.  In November 2001, he stated that the 
morning after the bomb was detonated, he was issued a 
radiation detection device, but did not wear it because 
people did not know about atomic bombs and radiation at that 
time.  He reasoned that if the military did not think he was 
exposed to radiation, they would not have issued him a 
detection device.  He noted that he sought private treatment 
after discharge to see if he had a thyroid problem and that 
the private doctors confirmed his fears, but made no written 
record of their findings.  He also stated that he then sought 
VA treatment and was told that he did not have a thyroid 
problem, but that private doctors did later diagnose him with 
hypothyroidism.  He asserted that if he had a thyroid problem 
prior to his enlistment to service, he would have been 
classified as unfit for military service.  

In May 2005, the veteran submitted a statement that he 
recalled that the day before the July 16, 1945 detonation, he 
was approached by a fellow soldier about filming an aerial 
mission, but turned down the offer.  He noted that the next 
day he noticed the same soldier wearing a heavy winter coat 
buttoned up to his chin, even though it was in July.  He 
indicated that the soldier, whose name he thought was 
Jacobson, was in the aerial crew who filmed the motion 
picture record of the detonation and that he now realizes the 
soldier was wearing the coat because he knew the area was 
contaminated with radioactive substance and was trying to 
protect himself.  The veteran also recalled being told he was 
being transferred from the Alamogordo Base to the 6th Photo 
Lab and that maybe the records showed him being transferred 
to Grand Island, Nebraska, before the actual transfer took 
place.  In sum, the veteran contends that he was exposed to 
ionizing radiation in service in July 1945, and that his 
current hypothyroidism is directly related to this exposure.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including endocrinopathies 
(which include chronic thyroid disease), become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran's primary contention is that his claimed 
disability is the result of ionizing radiation exposure 
during service.  Service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that a 
disease diagnosed after discharge from service was otherwise 
incurred during active service, including as a result of 
exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran as defined in paragraph (d)(3).  
The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2).  According to the introductory material 
set forth in the Federal Register, the list of diseases which 
may be presumed to have been caused by radiation exposure was 
carefully created based upon scientific data obtained from 
the Veterans Advisory Committee on Environmental Hazards, the 
President's Advisory Committee on Human Radiation 
Experiments.  58 Fed. Reg. 16358 (March 26, 1993); 67 Fed. 
Reg. 3612 (January 25, 2002).  The list of these diseases 
does not include hypothyroidism.   

For purposes of section 3.309(d), a radiation-exposed veteran 
is defined as a veteran who while serving on active duty 
participated in a radiation-risk activity.  A radiation-risk 
activity is defined very specifically as presence or 
participation in an event involving the detonation of a 
nuclear device.  In pertinent part, a radiation-risk activity 
during the time when the veteran served on active duty is 
defined as 1) onsite participation in a test involving the 
atmospheric detonation of a nuclear device, 2) the occupation 
of Hiroshima or Nagasaki, Japan, during the period beginning 
on August 6, 1945 and ending on July 1, 1946, or 3) 
internment as a prisoner of war in Japan during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, during the period beginning 
on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).   The regulation 
provides a list of recognized radiogenic diseases in 
subsection 3.311(b)(2), and the regulatory time period when 
the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  
Non-malignant thyroid nodular disease developing more than 
five years after the radiation exposure is considered a 
radiogenic disease under this provision.

As noted, the veteran claims that he was exposed to ionizing 
radiation while stationed in Alamogordo, New Mexico on July 
16, 1945 during Project Trinity.  A service clinical record 
shows the veteran was located in Alamogordo, New Mexico in 
June 1944.  A June 1945 service medical record shows that the 
veteran was assigned to the Sq. S 242d AAF BU, but does not 
show a location.  An October 1945 service medical record 
shows the veteran was stationed in Grand Island, Nebraska.   

In October 2002, the Defense Threat Reduction Agency (DTRA) 
responded to the RO's inquiry into any presence or record of 
the veteran's radiation exposure while stationed in 
Alamogordo, New Mexico during Project Trinity from July 16, 
1945 to August 6, 1945.  The DTRA indicated that Army Air 
Corps records did not confirm the veteran's participation in 
Project Trinity.  Specifically, the DTRA stated that during 
July 1945, the veteran was assigned to the 6th Photo Lab, 
Grand Island Army Field (AAF) in Nebraska, and that there 
were no indications in his unit's morning reports that he was 
given temporary duty to New Mexico to support Project 
Trinity.  DTRA also noted that after a careful search of 
available dosimetry data, they found no record of radiation 
exposure for the veteran.

The Board notes the veteran's assertion in March 2005 that 
the reason there is no record of radiation exposure was 
because he did not wear his dosimetry device.  The Board also 
notes the veteran's contentions that his radiation exposure 
is confirmed by a June 1985 letter from the Defense Nuclear 
Agency, which provides the history of atmospheric testing and 
notifies him that two organizations, National Association of 
Atomic Veterans and the National Association of Radiation 
Survivors obtained his name from their files.  The letter 
also notified the veteran of the administrative procedures 
for filing VA compensation claims.  Additionally, the veteran 
points to a January 1988 letter notifying him of the new 
liberalizing laws that apply to radiation-exposed veterans, 
and a March 1979 letter from the Department of Defense 
thanking the veteran for responding to its request for 
information on personnel who participated in Atmospheric 
Nuclear Weapons Tests.  These letters, however, do not show 
that the veteran was exposed to radiation in service.  They 
also do not outweigh the results of DTRA's search of the Army 
Air Corps records that show the veteran and his assigned unit 
was not in Alamogordo, New Mexico during Project Trinity from 
July 16, 1945 to August 1945.  Accordingly, there is no 
probative evidence of in-service exposure to ionizing 
radiation.

There is no probative evidence of record showing in-service 
radiation exposure.  An April 1999 private medical report 
shows a history of radiation exposure in 1945 and that the 
veteran reported being at the site of an atomic blast testing 
when he was filming the event.  A March 2002 private 
treatment record shows a long history of hypothyroidism with 
possible radiation exposure in the 1940s.  In March 2004, a 
private treatment record also shows the veteran's contention 
that he had radiation exposure during nuclear bomb testing in 
World War II, and that his hypothyroidism is related to this 
exposure.  These reports of in-service exposure to ionizing 
radiation are not probative, however, as they are based 
solely on the veteran's reported history, rather than any 
conclusive evidence of radiation exposure.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).  While the Board has 
considered the veteran's accounts of the July 16, 1945 
detonation of the atomic bomb in Alamogordo, New Mexico, 
without any official documentation to confirm this assertion, 
the Board cannot accept this as sufficient evidence of in-
service exposure to ionizing radiation.

The next issue is whether there is any evidence of an in-
service incurrence of hypothyroidism.  The evidence shows 
that the veteran currently suffers from hypothyroidism.  A 
July 1984 private medical record shows a history of a 
questionable thyroid disorder.  Private treatment records 
dated from May 1999 to May 2004 show intermittent treatment 
for hypothyroidism.  

The service medical records are negative treatment for 
thyroid problems.  A February 1946 discharge examination 
report shows a normal endocrine system.  A May 1951 VA 
examination report shows normal lymph glands.  An August 1988 
VA nuclear exposure screen shows that there was no evidence 
of any adverse effects of nuclear exposure.  

As the first finding of a questionable thyroid disorder is 
not until 1984, which is many years after service, service 
connection on a presumptive basis is not warranted under 
38 C.F.R. §§ 3.307, 3.309.  The first definite hypothyroidism 
diagnosis is not until 1999.  

Even if there was evidence of in-service exposure to ionizing 
radiation, the record does not establish any relationship 
between the veteran's hypothyroidism and his active service, 
including any radiation exposure.  There is no probative 
medical evidence of record showing a relationship between the 
veteran's hypothyroidism and service, including any exposure 
to ionizing radiation in service.  Although a March 2002 
private medical statement shows that the veteran's 
hypothyroidism "might have been caused by radiation 
exposure," this is not considered an adequate medical 
opinion, as it is speculative.  The physician is merely 
stating a possible relationship between hypothyroidism and 
radiation exposure.  Similarly, the Internet articles 
submitted the veteran, showing that hypothyroidism is a 
radiation-induced disease would not establish service 
connection, as these articles only raise the possibility that 
there may be some relationship between ionizing radiation and 
hypothyroidism, and do not show a direct causal relationship 
between the two.  See Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991).  

Again, there is no probative evidence showing that the 
veteran was exposed to ionizing radiation during service.  
There is no evidence of a thyroid disorder during service or 
for many years thereafter, and no probative evidence linking 
the post-service thyroid disorder to any in-service disease 
or injury.

In sum, the Board has taken into consideration the veteran's 
assertions that he was exposed to ionizing radiation in 
service, which caused his hypothyroidism.  However, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's assertions, they 
are not confirmed by the probative medical evidence of record 
and findings from DTRA, which does not show any in-service 
exposure to ionizing radiation, or any relationship between 
any radiation exposure and the veteran's hypothyroidism.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for hypothyroidism, due to 
ionizing radiation exposure, and the claim is denied.  
38 C.F.R. §§ 3.303, 3.310(a).  As the evidence is not equally 
balanced, the benefit-of-the-doubt-doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypothyroidism, claimed 
as due to ionizing radiation exposure, is denied.



	                     
______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


